DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 2-7 and 12-17 are presented for examination based on the amendment filed January 7, 2021.
Claims 1 and 8-11 are cancelled.
Claims 2-4 and 12-14 are amended.
Rejections under 35 USC 103 for claims 1-7 and 11-17 is withdrawn in view of their amendment/cancellation and/or arguments presented by the applicant. Specifically, the cancellation of claims 1 and 8-11 renders the rejection moot with respect to those claims. As to claims 2-7 and 12-17, applicants’ amendments and arguments are persuasive and overcome the rejection of these claims.
Claims 2-7 and 12-17 are allowed.

Allowable Subject Matter
The following is an examiner's statement of reasons for allowance: claims 2-7 and 12-17 are considered allowable over the art of record. Wu et al. (Multiphase Topology Optimization of Lattice Injection Molds, hereinafter "Wu"), teaches that lattice unit cells (LUCs) are increased/decreased in the material to optimize temperature distribution, i.e. prevent recirculation of heat. Fuges (Design Enhancements for Conformal-Cooled Insert Leverage 3D Printing Capabilities, hereinafter "Fuges"), teaches mass reduction via replacing solid material 
(claims 2 and 12) providing an updated version of the three dimensional model of the conformal cooling mold that incorporates the lattice structure after adjustment of the number of lattice unit cells and the one or more thicknesses of beams forming the lattice structure; wherein the replacing comprises: replacing a first portion of the solid volume with the lattice structure in accordance with the temperature data and the pressure data from the computer simulation; and removing a second portion of the solid volume entirely in accordance with the temperature data and the pressure data from the computer simulation, leaving an empty space within the three dimensional model of the conformal cooling mold, the empty space of the second portion having no material therein and being in addition to the lattice structure of the first portion.
(claims 4 and 14) wherein the three dimensional model of the conformal cooling mold defines cooling lines integrated into the conformal cooling mold, and adjusting the number of lattice unit cells for the lattice structure comprises: increasing the number of lattice unit cells for the lattice structure by reducing lattice unit cell size in one or more first regions of the three dimensional model in proximity to the hotter areas of the conformal cooling mold identified by the temperature data from the computer simulation; and reducing the number of lattice unit in combination with the remaining elements and features of the claimed invention. Claims 3, 5-7, 13, and 15-17 are allowable at least because each of these claims depends from an allowable independent claim. It is for these reasons that the applicants’ invention defines over the prior art of record. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN W CRABB whose telephone number is (571)270-5095.  The examiner can normally be reached on M-F (6-2:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen can be reached on (571) 272-3676.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/S.W.C./             Examiner, Art Unit 2129


/REHANA PERVEEN/             Supervisory Patent Examiner, Art Unit 2129